 Case 3:20-cv-00375-CRS Document 15 Filed 06/11/20 Page 1 of 3 PageID #: 136




                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF KENTUCKY
                                     Louisville DIVISION


Collins, et al.

-vs-                                                            Case No.: 3:20-cv-00375-CRS

Adams, et al.

                            MOTION FOR ADMISSION PRO HAC VICE

        Comes now Megan C. Keenan                           , Applicant herein, and moves this Court
to grant my admission to the United States District Court for the Western District of Kentucky pro
hac vice to represent Plaintiffs                   in this case.

    1. Applicant is an attorney and a member of the law firm (or practices under the name of)
         Covington & Burling LLP

         with offices at

                  Mailing address:      850 Tenth Street NW


                  City, State, Zip Code: Washington, DC 20001

                  Telephone:            (202) 662-5683


                  E-Mail:               mkeenan@cov.com


    2. Applicant has been admitted to Bar(s) of the following state(s):

         State:                         Admission Date:                             Bar No.:
         NY                             July 17, 2019                               5725254




    3. Applicant has attached a certificate of good standing that has been issued no more than
       ninety (90) days before the date of this motion from the highest court of the state in which
       Applicant is a resident.
 Case 3:20-cv-00375-CRS Document 15 Filed 06/11/20 Page 2 of 3 PageID #: 137




    4. Applicant has not been disbarred, suspended from practice or subject to any disciplinary
       action by any court, state, territory or the District of Columbia, except as provided below:
         N/A




    5. By way of this motion, Applicant consents to be subject to the jurisdiction and rules of the
       Kentucky Supreme Court governing professional conduct.

    6. Applicant has completed ECF training as follows: I have completed the WDKY web-page
         tutorial, reviewed WDKYs ECF User Manual, and received ECF training while clerking with the
         U.S. Court of Appeals for the Sixth Circuit.


    7. Applicant tenders with this Motion the following:

        • ------
         ☐
         ✔ Electronic Filing Attorney Registration Form required by the Court’s Electronic Case
           Filing Administrative Policies and Procedures. This Form is being sent to the Court
           via regular mail or hand-deliver.


        •☐
         ✔ The required pro hac vice motion fee of $125.00.
         Wherefore, Applicant prays that this Court enter an order permitting the admission of
Megan C. Keenan            to the Western District of Kentucky pro hac vice for this case only.



                                                                                   Respectfully submitted,


                                                                                   Megan C. Keenan
                                                                                   [Printed Name]




                                                                                   [Signature- hand signed]




Motions to appear pro hac vice are governed by LR 83.2 and LCrR 57.2. Pursuant to said rules, the Attorney General
or any other bar member of the Department of Justice, or of any federal agency, including federal public defenders or
panel attorneys that cross district lines, or any attorney appointed pursuant to the Criminal Justice Act, need not seek
admission pro hac vice.
 Case 3:20-cv-00375-CRS Document 15 Filed 06/11/20 Page 3 of 3 PageID #: 138




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF KENTUCKY
                                Louisville DIVISION


Collins, et al.

-vs-                                                        Case No.: 3:20-cv-00375-CRS

Adams, et al.

                        ORDER FOR ADMISSION PRO HAC VICE

       The motion for admission to practice pro hac vice in the above-captioned matter is granted.
The Applicant, Megan C. Keenan     , is permitted to argue or try this case in whole or in part as
counsel for Plaintiffs                                                                    .
